DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2020, has been entered.
Election/Restrictions
Applicants’ amendment overcomes the prior art rejection of record.
Therefore, the Examiner extended the STN structure search to encompass the full scope of independent claims 33 and 35, but did not retrieve any new applicable prior art or double patent art references.  See “SEARCH 6” and “SEARCH 7” in the enclosed STN search notes.
The Election of Species Requirement 10/05/2016 is withdrawn, since the claims are free of the prior art.
The Restriction Requirement of 10/05/2016 is rendered moot since Applicants canceled non-elected Group II claims 46-49.  Applicants will lose the right of rejoinder since allowable subject matter is identified.
All claims have been examined on the merits.
Current Status of 14/913,518
Claims 33, 35-41, 44-45, and 50-52 have been examined on the merits.  Claim 33 is currently amended.  Claims 35-41, 44-45, and 50-52 are previously presented.
Priority
Applicants identify the instant application, Serial #:  14/913,518, filed 02/22/2016, and having 2 RCE-type filings therein, as a national stage entry of PCT/AU2014/000834, International Filing Date: 08/22/2014, which claims foreign priority to Australian patent application:  2013903205, filed 08/23/2013.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
The Examiner acknowledges receipt of the RCE Filed July 9, 2020 and Applicants’ Supplemental claim amendments and Reply of 12/17/2020.
The Examiner has reviewed the claim amendments and Reply of 12/17/2020.
Applicants filed an Oath/Declaration on September 16, 2020, thereby rendering moot the objection for lack of an Oath/Declaration made in paragraphs 10 and 15 in the previous Office Action.
The prior art rejection (see paragraph 17 of the previous Office Action) is withdrawn in light of Applicants’ claim amendments requiring -- Ry0 to contain more substituents than each of Ry1 and Ry2 -- .
The new matter rejection (see paragraph 21 of previous Office Action) against claim 33 is withdrawn given Applicants’ traversal showing that paragraph [0056] of the Specification provides support for  -- Ry0 to contain more substituents than each of Ry1 and Ry2 -- of claim 33.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 33, 35-41, 44-45, and 50-52 are allowable as written.
There is no known prior art reference that either teaches or anticipates a compound of genus formula X of instant claim 33 and the light harvesting array of instant claim 35.
The reference KANG (Kang, H., et al.  “Construction of well-defined butadiynylene-linked perylene bisimide arrays via cross-coupling.”  Dyes and Pigments.  (2013), Vol. 97, pp. 244-249), discloses the compound 4:  
    PNG
    media_image1.png
    234
    470
    media_image1.png
    Greyscale
 of Scheme 2 (see page 246), wherein Ry0 is substituted perylene; Ry1 is substituted perylene; L1 is C4 2 is substituted perylene; L2 is is C4 alkyne; q is 1; and p is 2 (from instant claim 33).  Clearly, L1 and L2 here are linker groups having chain lengths of between 1 and 20 atoms as instantly claimed.  Here, for purposes of comparing to instant claims 33 and 35, the moieties corresponding to Ry0, Ry1, and Ry2 (comprising acceptor and donor moieties) all have the same number of substituents (the Examiner counts four).
However, KANG, which exemplifies the universe of known art, is a close art, and not a prior art reference, since it does not satisfy the instant claim 33 requirement that Ry0 contain more substituents than each of Ry1 and Ry2.  Moreover, KANG is a close art reference to instant claim 35 since said compound, above, does not satisfy the instant claim 35 requirement that the acceptor contains a larger number of substituents than each of the two or more donors.  In fact, all rylene moieties in the compound, above, contain four substituents.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of KANG to arrive at the instant claim 33 and/or instant claim 35 inventions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625